DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection on 28 October 2021. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 28 October 2021 has been entered.
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 27–29, 31, 33–36 and 39 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0098150 (filed 3 October 2016) (“Penke”) and US Patent Application Publication 2014/0176299 (published 26 June 2014) (“Kumar”).
Claims 30, 37 and 38 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Penke, Kumar and US Patent Application Publication 2016/0005439 (published 7 January 2019) (“Stark”).
Claims 32 and 40 is/are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Penke, Kumar, Stark and US Patent Application Publication 2015/0350804 (published 3 December 2015) (“Crockett”).
Claim 27 is drawn to “a method for providing expandable surround sound.” The claimed method includes decoding and routing surround sound audio channels to local amplifiers/speakers and dynamically routing surround sound audio channels to add-on, networked amplifiers/speakers when the number of audio channels exceeds the number of local speakers. The following table illustrates the correspondence between the claim and the Penke reference.
Claim 27
The Penke Reference
“27. A method for providing expandable surround sound comprising:
Penke describes a system architecture 200 that includes native speakers 104 and an expandable set of additional devices 220 for producing surround sound. Penke at Abs., ¶¶ 37, 41–42, FIG.2. Penke describes embedding Id. at ¶¶ 43–45, FIGs.4, 5, 10. The system performs a method corresponding to the claimed method as shown below.

Penke’s architecture includes audio redirector 201 to receive and decode surround sound audio (e.g., 5.1 surround sound) from an audio provider 142. Id. at ¶ 42, FIG.2. 
“decoding the native audio into a stereo-downmixed version and a number of audio channels for the type of surround sound;
Penke’s architecture 200 also includes a CODEC 102/103 to decode incoming/outgoing audio signals into multiple channels. Id. at ¶¶ 33, 35. CODEC 103 only decodes stereo signals (i.e., 2.0 signals) for local/native channel reproduction. Id.
Penke’s system does not generate a stereo-downmixed version of the audio from audio provider 142.
“passing the stereo down-mixed version over a first Ethernet network to at least one remote device that is incapable of processing or outputting the native audio but is capable of outputting the stereo down-mixed version, and
“outputting the audio over second Ethernet network to at least one other remote device that is capable of processing or outputting the native audio; and
Penke’s architecture 200 includes a network interface 15 that implements a WiFi or Ethernet protocol connection (e.g., a WiFi driver 211). Id. at ¶ 52, FIGs.2, 6. Interface 15 connects Penke’s systems to a network of additional audio devices 220. Id. at ¶ 37, FIG.2, 6. Notably, Penke contemplates implementing a system with multiple network interfaces, which may use the same or different protocols, for example two Ethernet networks. Id. at ¶ 47.
Moreover, Penke’s audio redirector 201 intercepts all incoming/outgoing audio and routes the audio to local Id. at ¶¶ 41, 42, FIGs.2, 3.
Penke does not generate a stereo down-mixed version of the audio from audio provider 142 and does not send that version to a remote device among the networked audio devices 220.

Penke’s architecture 200 includes audio DAC/CODEC 103 to provide up to two channels of amplified signals for unpowered speakers 104. Id. at ¶¶ 34, 38, FIG.2. Penke describes using the local channels for stereo (left/right) channels or surround channels). Id. at ¶ 42.
Moreover, Penke’s audio redirector 201 intercepts all incoming/outgoing audio and routes the audio to local speakers 104 and additional devices 221 based on their capabilities and the number of channels included in the intercepted audio. Id. at ¶¶ 41, 42, FIGs.2, 3.
When the number of channels is equal to or less than the number of local/native speakers—which is presumed to be two channels in the case of an Android operating system—audio redirector 201 routes all the channels to the native, unpowered speakers 104. Id.
“when the number of the audio channels for the type of surround sound exceeds the number of the local amplified output channels, amplifying a first subset of the audio first Ethernet or the second Ethernet network to one or more add on devices that each convert and amplify an add on channel to produce an amplified surround sound output channel and output the amplified surround sound output channel.”
Id. at ¶¶ 41, 42, FIGs.2, 3. For example, when there are only two local channels, a 5.1 signal will have its left and right signals routed to local speakers 104 while its center, left/right surround and LFE channels will be routed over an Ethernet network to additional devices 220 having the appropriate characteristics (e.g., number of supported channels.) Id. Each channel will then be converted, amplified and reproduced by each respective DAC/CODEC, amplifier and speaker. Id. at ¶ 38, FIG.2.

Table 1
The table above shows that the Penke reference describes a system that performs a method corresponding closely to the claimed method. The two methods differ because Penke does not generate a stereo down-mixed version of the native audio received from audio provider 142. Penke also does not use a first Ethernet network to transmit the down-mixed version to a remote device that is otherwise incapable of processing or outputting the native audio while using a second Ethernet network to transmit native audio to a another remote device capable of processing or outputting native audio.
The differences between Penke and the claimed method are such that the invention as a whole would have been obvious. The Penke reference describes an expandable audio system that leverages networked audio devices to reproduce additional audio channels beyond the native capability Id. Through networking, however, the host device may interface with additional devices 220, increasing the system’s ability to reproduce 5.1 surround sound, for example. Id. Penke describes an interface 15 that includes one or more network interfaces operating with the same or different protocols, suggesting the use of multiple Ethernet networks to implement its expanded audio capabilities. Id. at ¶ 47, FIG.6. Penke also describes the known process of remuxing (i.e., downmixing) surround sound channels into a two-channel stereo mix when the number of source channels provided exceeds the number of speaker channels in the sound system. Id. at ¶¶ 33, 37.
The Kumar reference describes additional features for a networked audio system. Kumar describes a networked audio system that enables a user to associate networked audio devices as zone players and to flexibly group the zone players into zones. Kumar at Abs., ¶¶ 64–67, FIG.1. Like Penke, Kumar’s system allows for zone players to be paired as a consolidated zone where the players collectively reproduce different channels of a single audio source. Id. at ¶ 64, 65. For example, six networked zone players may reproduce the six channels of a 5.1 surround sound audio source. See id. Kumar also describes sending the audio from a device in one zone to a device in another zone to reproduce the same audio source in multiple zones in synchronicity without necessarily acting in a collective fashion. Id. at ¶¶ 66, 
Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Penke’s device to similarly support multiple zones, including the collective zones and synchronous zones described by Kumar. Penke’s audio redirector 201 would then intercept audio from audio source 142, decode it, and forward the audio to a first zone including native channels 104 and a first set of additional devices 220 to collectively reproduce the audio as, for example, 5.1 surround sound. See Penke at ¶¶ 41, 42; Kumar at ¶¶ 64–71. It would have also been obvious to remux the audio into a stereo downmix and/or a full 5.1 mix and send the various mixes it to a second set of networked devices 220—namely, a device supporting only two channels—belonging to a second zone and a third set of networked speakers—devices supporting 5.1 audio—belonging to a third zone for synchronous playback with the first zone. See Penke at ¶¶ 33, 37; Kumar at ¶¶ 64–71. And it would have been obvious to use one or more networks, such as different Ethernet networks, for each zone as suggested by Penke at ¶ 47, 
Claim 28 depends on claim 27 and further requires the following:
“receiving, at the expandable surround sound system, the native audio from a locally connected A/V source component.”
Penke’s system embodiments likewise include a native A/V input, such as an HDMI input 101/1002. Penke at ¶¶ 32, 45, FIG.2, 10. For the foregoing reasons, the combination of the Penke and the Kumar references makes obvious all limitations of the claim.
Claim 29 depends on claim 27 and further requires the following:
“wherein the one or more add on devices comprise one or more wired powered speakers or powered sound bars.”
Similarly, Penke describes embodying additional devices 220 as wired powered speakers and powered sound bars 503. Penke at ¶¶ 41, 43–45 48, 57, FIGs.4, 5, 10. For the foregoing reasons, the combination of the Penke and the Kumar references makes obvious all limitations of the claim.
Claim 30 depends on claim 29 and further requires the following:
“wherein the one or more wired powered speakers are Power over Ethernet (POE)-powered speakers or POE- powered sound bars.”
The Penke reference does not address the use of AVB-compliant Ethernet networks nor the use of PoE to power speakers in the network, describing instead the general use of any available networking technique, or protocol. See Penke at ¶¶ 41, 48, 52. One of ordinary skill in the art at the time of the invention, however, would have known about both AVB and PoE. See Stark at ¶ 5. And both have been used concurrently to configure audio networks. For example, the Stark reference describes the use of AVB to implement an audio network featuring a higher quality-of-service (QoS) for media streams (e.g., through lower latency). Id. at ¶¶ 5, 50. The Stark reference also describes feeding power to networked speakers using PoE, eliminating the need for separate power conductors. Id. at ¶¶ 50, 53, FIG.6. The common knowledge of and, at least, Stark’s described use of AVB and PoE in network speaker topologies would have strongly suggested to one of ordinary skill in the art that similar techniques would be applicable to Penke’s network of additional audio devices 220, which is described more generally as being configured using any available technique. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to interconnect and power additional audio devices 220 using AVB and PoE techniques. For the foregoing reasons, the combination of the Penke, the Kumar and the Stark references makes obvious all limitations of the claim.
Claim 31 depends on claim 27 and further requires the following:
“wherein the one or more add on devices comprise a wireless audio bridge and one or more wireless powered speakers.”
The Penke reference describes implementing additional devices 220 as wireless speakers, but does not also describe implementing one as a wireless audio bridge. See Penke at ¶¶ 38, 43, FIGs.2, 4. In the audio networking art, one of ordinary skill in the art would have known from the Kumar reference 
Claim 32 depends on claim 31 and further requires the following:
“wherein the wireless powered speakers are Wireless Speaker and Audio (WISA)-compliant speakers, the first Ethernet network is an Audio Video Bridging (AVB)-compliant Ethernet network, the second Ethernet network is a non-AVB-compliant Ethernet network, and the wireless audio bridge is an AVB to WISA bridge.”
The Penke reference does not address the use of AVB-compliant Ethernet networks, describing instead the general use of any available networking technique, or protocol. See Penke at ¶¶ 41, 48, 52. One of ordinary skill in the art at the time of the invention, however, would have known about AVB, which is a widely known IEEE standard. See Stark at ¶ 5. For example, the Stark reference describes the use of AVB to implement an Id. at ¶¶ 5, 50. The common knowledge of and, at least, Stark’s described use of AVB in network speaker topologies would have strongly suggested to one of ordinary skill in the art that similar techniques would be applicable to Penke’s network of additional audio devices 220, which is described more generally as being configured using any available technique. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to interconnect additional audio devices 220 using an AVB-compliant Ethernet and/or a non-AVB-compliant Ethernet.
The obviousness rejections of claim shows that it would be obvious to implement Penke’s network of additional audio devices 220 as a wireless audio bridge. Neither the Penke, Kumar nor Stark references describe the claimed WiSA compliance. The Crockett reference shows that in the art of audio networking, WiSA is a known standard setting organization that provides standard protocols for interconnecting wireless speakers to network audio sources. Crockett at ¶ 83, FIG.10. Given Penke’s open-ended use of known standards, the knowledge and availability of WiSA standard protocol would have suggested to one of ordinary skill in the art configuring Kumar’s wireless audio bridge 706 as a WiSA-compliant audio bridge. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of the invention to implement wireless audio bridge 706 as a WiSA-compliant audio 
Claims 33–37, 39 and 40 present issues that are similar to those presented in claims 21–26. Similar findings and reasoning as expressed in the obviousness rejections of claims 21–26 apply equally to claims 27-–37, 39 and 40. Accordingly, the various combinations of cited prior art references discussed in the rejections above makes obvious all limitations of the claims.
Summary
Claims 21–37, 39 and 40 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and 
Response to Applicant’s Arguments
Applicant’s Reply (28 October 2021) has substantively amended the claims. The obviousness rejections in this Office action have been updated appropriately. Applicant’s Reply at 6–9 further includes comments pertaining to the prior art combination of Penke and Kumar relied on in the previous Office action. The updated rejection included here renders these comments moot. Applicant comments that Penke and Kumar do not describe the use of two parallel networks for a down-mixed audio and native audio. While true that neither reference anticipates the claims, the combination of the references suggests the claimed invention as explained in the updated rejections. Accordingly, Applicant has not persuasively established any error in the rejection, and all rejections will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

3/16/2022